MEMORANDUM OPINION
                                         No. 04-10-00913-CV

                               Ricardo OLIVARES and Erika Olivares,
                                           Appellants

                                                   v.

                           Alberto Luis BARAJAS and AB Homes, L.L.C.,
                                            Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                                Trial Court No. 2010CVQ001713-D1
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 27, 2011

JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(2). Costs of appeal are taxed against the party who incurred them. See TEX. R.

APP. P. 42.1(d).

                                                    PER CURIAM